Citation Nr: 9922385	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to April 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that the appellant's claim of entitlement to service 
connection for cause of the veteran's death was not well 
grounded.  

A review of the record reveals that the appellant requested a 
hearing before a member of the Board.  The RO attempted to 
contact the appellant on several occasions to inform her of 
the date and time of the travel board hearing.  As indicated 
in VA Form 119 report of contact dated in January 7, 1999, 
the RO left a message on two different days with information 
regarding the details for a Travel Board videoconference 
hearing.  Further, in a letter dated on March 12, 1999, the 
RO informed the appellant of the time and date of the 
hearing.  Nonetheless, the appellant did not respond to that 
letter or attend the April 16, 1999 hearing.


FINDING OF FACT

Medical evidence of a nexus between the cause of the 
veteran's death and his period of military service has not 
been submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The death certificate issued February 1, 1996 discloses that 
the veteran died on January [redacted], 1996 of pneumonia due to, 
or as a likely consequence of cerebrovascular accident.  

A report from VA examination conducted in January 1975 
discloses no abnormal findings related to the appellant's 
claims; hypothyroidism was indicated by way of history.  
Findings from a May 1977 VA examination include peripheral 
vessels prominent and tortuous, lungs hyperrisonant with 
parasystole rhonchi, and shortness of breath upon certain 
acts.  

In a rating decision dated in June 1977, the RO granted 
permanent and total disability that included a 30 percent 
assignment for arteriosclerosis, peripheral, and a 10 percent 
assignment for chronic obstructive pulmonary disease.

VA hospital records for admission from June to July 1978 
reveal that the veteran was admitted to the hospital for 
intermittent severe neck pain, shortness of breath, weakness, 
and numbness in both arms that had persisted for over a 
three-week period.  During hospitalization, results from a 
CAT scan revealed a pituitary tumor indicative of a three-to-
four year history of panhypopituitarism.  Additionally, the 
test disclosed cerebral atrophy.  In August 1978, the veteran 
was admitted to the VA hospital for follow up related to 
atherosclerotic heart disease; sick sinus syndrome; anemia of 
chronic disease; pituitary tumor, panhypopituitarism and 
status post resection; post-operative paresis of 3rd and 4th 
cranial nerves on the left, residual optic atrophy and right 
homonymous hemianopia; mild cerebral atrophy by CAT scan; and 
cerebrospinal fluid rhinorrhea.  

In January 1979, the veteran was treated at the VA hospital 
for post pituitary adenoma resection with residual left 
ptosis.  Also noted at that time were diagnoses of sick sinus 
syndrome treated with pacemaker, stable coronary artery 
disease, anemia, and hypertension.  In June 1980, the veteran 
was admitted at the VA hospital for treatment of chromophobe 
adenoma of the pituitary with visual field defect.  The 
examiner recited the veteran's medical history with respect 
to sick sinus syndrome and pacemaker implant in 1978, and 
subsequent resection following the diagnosis of a pituitary 
tumor.  

In a rating decision dated in March 1981, the RO granted non 
service-connected permanent and total disability at 
100 percent for chromophobe adenoma, pituitary, with visual 
field defect and continued the 30 percent evaluation for non 
service-connected arteriosclerotic heart disease with a 
pacemaker.  

A VA hospital summary for admission from January to February 
1984 is of record in pertinent part for treatment of 
panhypopituitarism secondary to chromophobe adenoma and 
pacemaker insertion.  The file also includes VA medical 
records for 1991 to 1993 that reveal overall treatment for 
symptoms related to the veteran's pacemaker, in addition to 
treatment of symptoms of panhypopituitarism.
In a VA medical certificate dated in August 1993, the veteran 
was treated for a malfunctioning pacemaker, removed in August 
1993 and status post lead change, pituitary tumor, status 
post resection, hospital of hypertension and seizure 
disorder, and questionable history of diabetes.  

In private medical hospital records for admission in May and 
June 1994, the veteran was treated for stroke in evolution 
with a history of brain atrophy.  The physician recited the 
veteran's history of pituitary tumor with blindness and 
hypothyroidism.  A May 1994 CAT scan of the head revealed a 
large sellar mass that appeared to have extended into the 
left cavernous sinus; old infarction on the left middle 
cerebral artery; brain atrophy; periventricular white matter 
changes most probably secondary to small vessel disease; and 
lacunar infarctions of the basal ganglia.  A contemporaneous 
chest x-ray revealed a magnified cardiac shadow with a 
prominent and sclerotic aorta.  Pertinent diagnoses at 
admission in June 1994 included status post cerebrovascular 
accident and hypothyroidism.  The physician noted that the 
veteran underwent surgery for pituitary tumor 16 years 
earlier.  

Also of record are reports for hospitalization from July to 
August 1994 related to complications from a fall.  The 
veteran's past medical history of cerebrovascular accident, 
pituitary tumor, hypertension, and status post pacemaker 
replacement was recited.  

Terminal hospital records are associated with the veteran's 
claims folder.  Of record are private medical hospital 
reports dated in September 1995 for food/vomit pneumonitis 
and aspiration pneumonia.  Secondary diagnoses included 
panhypopituitarism, a previous cerebrovascular accident, 
hypertension, and diabetes mellitus.  The impressions 
rendered included a longstanding history of 
panhypopituitarism secondary to a massive pituitary tumor, 
hypertension, and status post cerebrovascular accident.  A 
contemporaneous chest x-ray revealed an enlarged heart and an 
impression of cardiomegaly with very minimal cardiac 
decompensation was rendered.  

Several x-ray studies were conducted during December 1995 
that revealed progressive atherosclerotic changes.  The first 
one disclosed no evidence of congestive heart failure.  An x-
ray conducted two days later revealed considerable change 
with a prominent left-sided infiltrate.  Three days later, 
the veteran underwent another chest x-ray that indicated 
moderate patchy infiltrate in the right lower lung zone and 
left pulmonary infiltrate.  An x-ray performed on December 
25, 1995 indicated slight progression of prior findings, but 
no evidence of congestive heart failure.  Hospital records 
dated in December 1995 reveal diagnoses of possible 
aspiration, sepsis, and panhypopituitarism.  
Also of record is a February 1996 private medical doctor's 
statement in which the physician noted the veteran's history 
of a pituitary tumor, hypertension, cardiovascular disease, 
multiple strokes, and bilateral pneumonia from aspiration due 
to a stroke.  A VA medical certificate dated in February 1996 
reveals that the veteran underwent a surgical procedure for 
displaced pacemaker lead.  

The record discloses that the veteran received Social 
Security benefits during his lifetime and that the appellant 
continues to receive such benefits.

Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
cardiovascular disease, including arteriosclerosis and 
hypertension, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312.

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, that is, one capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To establish a well grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter, referred to as the "Court") 
requires evidence of a medical diagnosis of a current 
disability; medical, or lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

At the outset, the Board has determined that the appellant in 
this case has not established a well grounded claim.  
Overall, the appellant has not provided competent evidence of 
a possible link between the veteran's cause of death and his 
military service or any incident related therein.  As stated 
above, the death certificate dated in February 1996 reflects 
that the veteran died of pneumonia due to cerebrovascular 
accident.  

During his lifetime, the veteran was considered permanently 
and totally disabled from various non service-connected 
disabilities, including arteriosclerosis, to which the RO 
assigned a 30 percent evaluation and chromophobe adenoma, 
pituitary with visual field defect, to which the RO assigned 
a 100 percent evaluation.  However, the Board notes that 
during the veteran's lifetime, service-connection was not in 
effect for any disability.  

The Board acknowledges that according to the records, the 
veteran's service medical records were destroyed in a fire in 
1973; thus, any clinical data related to the veteran's 
service is unavailable.  The Board recognizes that in such 
circumstances, it has a heightened duty to exercise further 
efforts and explain its findings and conclusions.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  In this case, the record 
supports that the RO made concerted efforts to inform the 
veteran of the unavailability of his records and obtain 
alternative evidence.  Further, efforts were also made to 
find medical evidence and clinical data of any related 
treatment post-service.  However, the Board wishes to point 
out that at no time did the veteran or appellant provide any 
such evidence.  The appellant is reminded here that the duty 
to assist ". .  is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Overall, there are no clinical records coincident with 
service, or within one year of service, that are indicative 
of treatment or symptomatology related to the veteran's 
disease at the time of his death.  As indicated above, the 
veteran is entitled to service connection on a presumptive 
basis for certain forms of heart disease, including 
arteriosclerosis and hypertension, provided that such 
disability arises within one year from separation of service 
and manifests itself to 10 degrees or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this 
case, there are no clinical records to support that the 
veteran was diagnosed with or treated for any disease related 
to his death within one year from separation of service.  
Thus, in this regard, the appellant fails to establish a 
well-grounded claim for service connection for the cause of 
the veteran's death.

The Board notes that the veteran separated from service in 
1946 and that medical records associated with the veteran's 
claims file are dated nearly 30 years later, in January 1975, 
at the earliest.  Moreover, as stated above, findings from 
the 1975 VA examination were essentially normal, with the 
exception of thyroid disease by way of history.  Noted during 
that examination was that the veteran had been undergoing 
treatment; however, the veteran did not indicate treatment 
for any specific diagnosis, disease or disability.

Furthermore, clinical data from the 1977 VA examination 
related primarily to arteriosclerosis and chronic obstructive 
pulmonary disease.  The record also supports that the veteran 
required the placement of a pacemaker in 1978 and the removal 
of the pituitary tumor in 1978.  Also, by way of history, the 
record supports that the veteran had hypertensive 
cardiovascular disease.  However, there are no records of 
treatment for pneumonia or cerebrovascular disease, or any 
disability related to the veteran's death, at that time or 
any time within reasonable proximity to the veteran's period 
of service.  Thus, in this respect, the appellant has failed 
to establish a well grounded claim.

There is also no medical evidence of a nexus between the 
cause of the veteran's death and his service.  For purposes 
of determining whether a claim is well grounded, the 
claimant's assertions are presumed to be true unless they are 
beyond the competence of the person making such assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  However, the Board 
wishes to point out that the type of evidence needed to 
satisfy the burden of establishing a well grounded claim 
depends on the nature of the issue.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As in this case, where the 
determinative issue requires medical diagnoses and medical 
etiology, the appellant must offer competent medical evidence 
sufficient to support a plausible claim.  Id.  Moreover, 
evidence that requires medical knowledge must be provided by 
someone qualified as an expert either by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

Thus, although the Board does not doubt the sincerity of the 
appellant's contentions, her statements alone are not 
competent evidence so as to establish a medical nexus between 
the veteran's death and his period of service.  Essentially, 
this appellant has not provided evidence of the requisite 
medical expertise and training.  Thus, her contentions that 
her husband was not very healthy when he returned from 
service and that he often complained of shortness of breath 
and weakness do not constitute competent medical evidence of 
a nexus.  Further, the appellant's statement that after 
service, her husband was treated by private medical doctors 
for chronic illnesses and heart problems is not consistent 
with the clinical data associated with the veteran's claims 
file.  As stated above, the first clinical records associated 
with treatment of any disability are dated in 1975.

Moreover, the Board emphasizes that the veteran died of 
pneumonia related to cerebrovascular accident.  The appellant 
has not presented evidence of a relationship between any 
disease of service origin or which may be presumed to have 
been incurred in service and the veteran's disabilities that 
resulted in his death.  The Board also notes that there is no 
medical evidence that the veteran's heart disorders were 
related to his period of service.  Thus, in this respect as 
well, the appellant fails to establish a well grounded claim.

The Board notes that there is no medical evidence showing 
diagnosis of pneumonia or cerebrovascular accident during 
service or within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Moreover, there is no medical evidence associating 
such disorders with his service.  38 C.F.R. § 3.303(d).  
Thus, in this regard, the appellant has failed to provide the 
requisite evidence of a medical nexus between the veteran's 
cause of death and his period of active service.

Based on the foregoing analyses and bases, the Board must 
deny the appellant's service connection claim for failure to 
establish a medical nexus between the veteran's cause of 
death and his period of military service.  In conclusion, 
overall, the appellant has not submitted competent evidence 
so as to establish a well grounded claim.  The Board stresses 
that the duty to assist the veteran is triggered upon the 
submission of a well grounded claim.  As the Board concludes 
that the claim of service connection is not well grounded, 
such duty does not arise in this case.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

